Dear Mr. Blair:
I am in receipt of your letter requesting an Attorney General's Opinion relative to the Orleans Parish Democratic Executive Committee.
Specifically, you have asked:
     (1.) What rules does the Orleans Parish Democratic Executive Committee operate under — state democratic party rules or state central committee rules?
     (2.) Can the Orleans Parish Democratic Executive Committee create its own rules, even if those rules deviate from state central committee rules, or democratic party rules?
     (3.) What is the term of office of Orleans Parish Democratic Executive Committee members elected in 1990?
In response to your first question, the Orleans Parish Democratic Executive Committee may operate under the state central committee rules or may adopt its own rules and regulations in accordance with LSA-R.S. 18:444(E). According to such provisions, the Orleans Parish Democratic Executive Committee is required to file its rules and regulations with the clerk of the criminal district court in Orleans Parish. The committee may only adopt rules and regulations which are consistent with the laws of this state or the rules and regulations of the state central committee.  Therefore, in answer to your second question, the committee may not create rules which deviate from the state central committee rules.
In response to your third question, the last election held for the Orleans Parish Democratic executive committee was on February 2, 1990 with the Orleans Parish Municipal and Parochial Election. Beginning in 1991, however, members of the Orleans Parish Committee shall be elected every four years at the same time as the gubernatorial general election.  (LSA-R.S.18:444(B)(2)) Therefore, the next election will occur this fall with the 1991 gubernatorial general election on November 16, 1991 and every four years thereafter. The Secretary of State is required to certify the elected membership within thirty days after the election, then the parish executive committee is required to take office and organize within forty days after the election. (LSA-R.S. 18:444(C)(1) and 513(A)(4)).
If I can be of further assistance, please advise.
Sincerely,
                         WILLIAM J. GUSTE, JR. Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL/lg